Title: To George Washington from New England Delegates, 12 December 1776
From: New England Delegates
To: Washington, George



Sir
Philadelphia Decr 12 1776

We are this Moment informd by a Gentleman who is Brother of Collo. Griffen and has lately been at New York, that a Body of ten thousand of the Enemies Troops are actually arrivd at Rhode Island.
As Congress is now adjournd to Baltimore in Maryland, and the President and the Board of War are not in Town, we think it our Duty to send you this Intelligence; and as there is no General Officer in that Department, we refer it to your Consideration whether the Service does not absolutely require that one be immediately sent, to take the Command of Troops to be raisd there, to repel the Progress of the Enemy.
If Major General Green or Gates, who are greatly belovd in that Part of America, with a suitable Number of Brigadiers, could be spared for this Service, it might be attended with another Advantage, that of facilitating the new Inlistments.
We intreat your Attention to this important Matter and are with very great Respect your Excellcys very humble Servants

Samuel Adams
Elbridge Gerry
William Ellery
Wm Whipple

